Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the spin detector, central interrogator and application software are the same, the only difference between the instant application and U.S. 10864410 being the limitation of Bluetooth, and as Bluetooth is a type of communication circuitry, would read on a claim which states only a generic “communications circuitry” and therefore the scope of the two claims is the same. 
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the Magnetoresistive sensor is the same. 
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the gyroscope is the same. 
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding a buzzer electrically connected are substantially the same, the only difference between the instant application and U.S. 1064410 being the limitation of Bluetooth, and as Bluetooth is a type of processor component, would read on a claim which states only a generic “processor” and therefore the scope of the two claims is the same.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the wireless transmission is the same.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the locator software are substantially the same, the only difference between the instant application and U.S. 1064410 being the limitation of Bluetooth. 
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the smartphone is the same.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding detecting an impact, measuring rotation, measuring acceleration, converting the rotation signal, storing the rotation value and sending the rotation value are substantially the same, the only difference between the instant application and U.S. 1064410 being the limitation of Bluetooth, and as Bluetooth is a type of communication interface, would read on a claim which states only a generic “communications interface” and therefore the scope of the two claims is the same.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the Magnetoresistive sensor is the same. 
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the gyroscope is the same. 
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the timestamp being stored in addition to the rotation speed and the acceleration signal is the same. 
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the timestamp being sent to the communication interface are substantially the same, the only difference between the instant application and U.S. 1064410 being the limitation of Bluetooth, and as Bluetooth is a type of communication interface, would read on a claim which states only a generic “communications interface” and therefore the scope of the two claims is the same.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10864410. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the timestamp being sent to the communication interface are substantially the same, the only difference between the instant application and U.S. 1064410 being the limitation of Bluetooth and as Bluetooth is a type of communication circuitry, would read on a claim which states only a generic “communications circuitry” and therefore the scope of the two claims is the same.
Claims 4-8, 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10864410 in view of Thurman (U.S. 20150105173. 
Regarding claim 4, U.S. 10864410 discloses the claimed invention substantially as claimed, as seen above in claim 1.
However, U.S. 10864410 does not disclose the data sent by the golf ball to the central interrogator comprises hang time
Thurman discloses the data sent by the golf ball to the central interrogator comprises hang time (Par. 103, data includes time golf ball was in flight)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interrogator of U.S. 10864410 with the data collection of Thurman to provide U.S. 10864410 with the feature of providing desired data collection. 
Regarding claim 5, U.S. 10864410 discloses the claimed invention substantially as claimed, as seen above in claim 1.
However, U.S. 10864410 does not disclose the data sent by the golf ball to the central interrogator comprises exit velocity
Thurman discloses the data sent by the golf ball to the central interrogator comprises exit velocity (Par 103, velocity of golf ball)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interrogator of U.S. 10864410 with the data collection of Thurman to provide U.S. 10864410 with the feature of providing desired data collection. 
Regarding claim 6, U.S. 10864410 discloses the claimed invention substantially as claimed, as seen above in claim 1.
However, U.S. 10864410 does not disclose the data sent by the golf ball to the central interrogator comprises launch angle
Thurman discloses the data sent by the golf ball to the central interrogator comprises a launch angle (Par 103, data includes launch angle of the golf ball)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interrogator of U.S. 10864410 with the data collection of Thurman to provide U.S. 10864410 with the feature of providing desired data collection. 
Regarding claim 7, U.S. 10864410 discloses the claimed invention substantially as claimed, as seen above in claim 1.
However, U.S. 10864410 does not disclose the data sent by the golf ball to the central interrogator comprises a carry distance. 
Thurman discloses the data sent by the golf ball to the central interrogator comprises a carry distance (Par. 72, distance traveled by golf ball indicated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interrogator of U.S. 10864410 with the data collection of Thurman to provide U.S. 10864410 with the feature of providing desired data collection. 
Regarding claim 8, U.S. 10864410 discloses the claimed invention substantially as claimed, as seen above in claim 1.
However, U.S. 10864410 does not disclose the spin detector is an accelerometer 
Thurman discloses the spin detector is an accelerometer (Par. 207, sensor is accelerometer)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the spin detector of U.S. 10864410 with the accelerometer of Thurman to provide U.S. 10864410 with the feature of providing desired data collection from a particular sensor. 
Regarding claim 19, U.S. 10864410 discloses the claimed invention substantially as claimed, as seen above in claim 1.
However, U.S. 10864410 does not disclose the communications circuitry is further configured to communicate exit velocity as calculated by the processor to the central interrogator. 
Thurman discloses the communications circuitry is further configured to communicate exit velocity as calculated by the processor to the central interrogator (Abstract, internal wireless communicator in golf ball communicates parameters sensed by sensor to external electronics, as velocity is part of parameters, would be sent)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the data of U.S. 10864410 with the data collection of Thurman to provide U.S. 10864410 with the feature of providing desired data collection. 
Regarding claim 20, U.S. 10864410 discloses the claimed invention substantially as claimed, as seen above in claim 18.
However, U.S. 10864410 does not disclose the spin detector is an accelerometer 
Thurman discloses the spin detector is an accelerometer (Par. 207, sensor is accelerometer)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the spin detector of U.S. 10864410 with the accelerometer of Thurman to provide U.S. 10864410 with the feature of providing desired data collection from a particular sensor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 20180261010 to Kudirka discloses a Bluetooth processor, U.S. 20160367861 to Pelz discloses data collection from a ball.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711